I concur in the conclusion reached by the present opinion, but do not agree with the reasons advanced in the opinion whereby the former opinion, rendered on November 27, 1934, is set aside.
A jury trial was waived and it is very apparent from the record that both parties treated the action as equitable in its nature not only in the trial below but in their briefs filed in this court. It was considered as an equitable action by this court in the former opinion. The petition for rehearing, filed December 26, 1934, did not contend otherwise. In the supplemental brief of defendant in error, filed on the 17th day of May, 1935, it is therein said:
"Though all the parties to this appeal at first treated the action as equitable in its nature, the action is not purely equitable for the reason the question as to whether or not a common-law marriage in fact existed between Bunny Hawkins and Nicey Lowe comes under the rule governing an action at law, aside from the other features of the case, and is to be governed by the rule that where there is a conflict in the testimony as to the facts the judgment of the trial court upon such facts will be given the effect of a verdict of a jury upon conflicting testimony, and if reasonably supported by the evidence, will not be disturbed by the court. * * *
"This case has been treated as an equity case by other briefs and while there are many equity matters in it, the question of common-law marriage is purely a question of law and not of equity. * * *
"The facts and circumstances in this case fail to comply with the law necessary to establish a common-law marriage and there was not only failure to give satisfactory proof to show the existence of a common-law marriage, but there was ample evidence, to the contrary to support the finding and judgment of the court, not only by a fair preponderance of the evidence, but also of the clear weight thereof."
Counsel for plaintiff in error, in their reply to the supplemental brief on petition for rehearing, states:
"This cause was originally instituted for the purpose of determining the heirs of Bunny Hawkins and Simpson Hawkins. The pleadings in the cause show this very clearly. Knowing the animosities of the district court, we would not have waived a jury had not all the parties known and considered the case an equity one. Defendants in error admit that they considered this an equity case and they presented the matter to this court on an equity theory. When they lost they changed their theory. This court knows that a party cannot submit a case on the theory and then after he has lost his case, turn to some other theory with the hope of gaining a victory."
The petition of plaintiffs alleged that the defendant, Addie Hickory, was in possession of the premises and wrongfully withheld the same from the plaintiffs.
Nicey Lowe was permitted to intervene in said action. She filed an answer and petition in intervention and cross-action. In paragraph 4 thereof she states as follows:
"Intervener states that said plaintiffs and the defendant claim some right, title, interest, equity or estate, in and to the *Page 432 
premises involved herein adverse to the right, title, interest and estate of this intervener, but that such claims are spurious and void as against this intervener, and are inferior to the title of this intervener, and that said plaintiffs and defendant are withholding possession of said lands from this intervener, and this intervener is entitled to have her title quieted and possession of said land restored to her; that due demand for such possession has been made and refused.
"Wherefore, premises considered, intervener prays judgment of this court against the plaintiff and defendant and each, and all of them as follows:
"(a) That intervener be adjudged, decreed and declared to be the owner in fee simple, of, in and to and entitled to the immediate possession of the * * * the entire allotment of her husband, Bunny Uawkins, deceased, and an undivided three-fourths interest in and to the * * * the allotment of Simpson Hawkins, deceased, all in Hughes county, Oklahoma:
"(b) That the plaintiffs and defendant and each, all and every of them, and all those claiming, by, through or under them be declared, adjudged and decreed to have no right, title, interest, equity or estate in and to said premises; and
"(c) That the said plaintiffs and defendant and each and all of them and all those claiming by, through or under them, and all of the instruments under which they claim, be canceled, annulled, and expunged from the records of Hughes county, Oklahoma, as clouds upon the title of this intervener; and
"(d) That said plaintiffs and defendants and each and all of them, and all those claiming by, through or under them, be forever barred and enjoined from asserting or attempting to assert any right, title, interest, equity or estate in and to said premises adverse to the right, title and possession of this intervener."
The defendant, Addie Hickory, filed an answer alleging that she had been in continuous, open, notorious, exclusive, and uninterrupted possession of said property since April, 1908, and that the plaintiffs had never been in possession of the same; that heirship had been determined in the estate of Simpson Hawkins, deceased, and that on July 18, 1920, judgment was entered in the county court of Hughes county, the court having jurisdiction of the settlement of said estate, decreeing her as the only heir of said decedent. Said defendant also alleged that on May 3, 1920, she filed in the county court of Hughes county her petition praying for the determination of the heirs of Bunney Hawkins; that on June 18, 1920, judgment was entered in said cause decreeing said defendant to be the only heir at law of said Bunney Hawkins; and that on December 15, 1921, the plaintiff made and executed and delivered to Addie Hickory, defendant, her quitclaim deed, conveying to said Addie Hickory any and all interest she might have in said estate, which deed was duly approved by the county court on November 8, 1921.
It will be observed that this deed and the decrees of the county court covered the lands involved herein.
Said defendant also alleged that said deed and certified copy of the order approving the same was on file in the office of the county clerk of Hughes county, Okla.
The intervener, Nicey Lowe, in her reply to the answer of the defendant, in substance, alleged that the decrees of the county court of Hughes county, determining heirship in the estates of Simpson Hawkins and Bunnie Hawkins, above referred to, were void, for the reason that the county court was without jurisdiction over the intervener, because the petitioner for the determination of heirship in those estates failed to file an affidavit for publication against unknown heirs before the notice was published.
With this contention of the intervener I agree. The Act of Congress of June 14, 1918, conferring upon the probate courts of the state of Oklahoma jurisdiction to determine heirship of allottees of the Five Civilized Tribes, with reference to the petition for determination of heirship, provides:
"Provided further, that said petition shall be verified, and in all cases arising hereunder service by publication may be had on all unknown heirs, the service to be in accordance with the method of serving nonresident defendants in civil suits in the district courts of said state."
The method of service upon nonresident defendants in civil suits was provided by 4723, R. S. 1910, which provided that an affidavit should be filed before service can be made. The provisions of this section relating to service are jurisdictional and were not followed in this case. The decrees in question were therefore void as to the intervener. An action to cancel void instruments and void decrees which have been recorded in the chain of title is an equitably proceeding.
This action, in so far as it is sought to cancel and set aside such decrees and to set aside the quitclaim deed made by the plaintiff to the defendant, is equitable in *Page 433 
its nature. The right of the intervener to maintain her action to cancel such instruments and set them aside is based on her proof that she is an heir, that is, that she is the common-law wife of Bunnie Hawkins. The proof of such common-law marriage, although a question of fact, is subordinate to the paramount issue as to whether there had been valid decrees determining the heirs in such estates and as to whether such decrees should be canceled. Proof of the common-law marriage would be futile unless the decrees were canceled.
The gist of the action was to cancel and set aside the decrees. This was an action equitable in its nature and was triable to the court without the aid of a jury, unless for advisory purposes; but the parties waived the jury. This did not change the nature of the action. This court has often announced the rule that the trial court's judgment in jury-waived law case will not be disturbed if reasonably supported by evidence, but that in equitable proceedings the judgment of the trial court will not be disturbed by this court on appeal unless the same is against the clear weight of the evidence.
I conclude from a careful re-examination of the record that the court erred in its former opinion in holding that the judgment of the trial court should be reversed because the same was against the clear weight of evidence. It is my opinion that this is an equitable proceeding and that the judgment of the trial court is not against the clear weight of the evidence. The majority announces the law case rule on the question of evidence, when the equitable rule should be applied.